UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5176


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN ANTHONY TURRENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cr-00076-GBL-1)


Submitted:   October 20, 2010              Decided:   November 3, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, G. Zachary Terwilliger, Jonathan L. Fahey, Assistant
United States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Turrentine challenges his conviction for using

a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii)        (2006).         Turrentine       contests     the   trial

court’s    denial    of   his   Federal       Rule   of   Criminal    Procedure   29

motion for acquittal based on the sufficiency of the evidence.

For the following reasons, we affirm.

             This court reviews de novo the denial of a Rule 29

motion for judgment of acquittal.                United States v. Alerre, 430

F.3d 681, 693 (4th Cir. 2005).                When a Rule 29 motion was based

on a claim of insufficient evidence, the jury’s verdict must be

sustained “if there is substantial evidence, taking the view

most favorable to the government, to support it.”                     United States

v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008), cert. denied, 129

S.   Ct.   1312   (2009).       This    court    “ha[s]    defined     ‘substantial

evidence’ as ‘evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.’”                   Alerre, 430 F.3d

at 693 (quoting United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996)).

             When   reviewing     the    sufficiency       of   the   evidence,   we

“must consider circumstantial as well as direct evidence, and

allow the government the benefit of all reasonable inferences

from   the   facts    proven     to     those    sought    to   be    established.”

                                          2
United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

Finally, we may not weigh the evidence or review the credibility

of the witnesses.                United States v. Allen, 491 F.3d 178, 185

(4th     Cir.       2007).         If    the          evidence     “supports          different,

reasonable           interpretations,                 the       jury          decides         which

interpretation to believe.”                   United States v. Murphy, 35 F.3d

143, 148 (4th Cir. 1994).                     Thus, a defendant challenging the

sufficiency of the evidence faces a heavy burden.                                United States

v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

               To prove a violation of § 924(c)(1), the government

must demonstrate either that the defendant “use[d] or carrie[d]

a firearm” “during and in relation to any crime of violence,” or

that the defendant “possesse[d] a firearm” “in furtherance of

any    such    crime.”       18   U.S.C.      §    924(c)(1)(A);             United    States      v.

Stephens, 482 F.3d 669, 673 (4th Cir. 2007).                                 “A defendant may

be     convicted      of     a     §    924(c)         charge      on     the    basis       of    a

coconspirator’s use of a gun if the use was in furtherance of

the conspiracy and was reasonably foreseeable to the defendant.”

United    States      v.     Wilson,     135      F.3d      291,    305      (4th     Cir.    1998)

(citing United States v. Chorman, 910 F.2d 102, 110-11 (4th Cir.

1990)).

               We    have     reviewed        the       evidence        in     this    case       and

conclude      that    the     Government          produced       sufficient         evidence       to

sustain       the   conviction.          At       trial,     the    Government          presented

                                                  3
evidence from Turrentine’s coconspirators, who were eyewitnesses

to both the planning and the execution of the robbery.                                      The

witnesses’       testimony         established       that       not     only        was    his

coconspirator’s         use   of    a    firearm     during      the    course       of    the

robbery      reasonably         foreseeable          to     Turrentine,             it     was

specifically planned by the group.

            Turrentine urges us to ignore the testimony supporting

his conviction on the grounds that it was “self-serving” and

motivated       by     the    witnesses’          hope    for    shorter        sentences.

Turrentine      suggests      this       court     should   instead          rely    on    the

testimony of the only witness who denied that the robbery plan

included the use of any weapons and denied seeing any firearms

on the morning of the robbery.

            Turrentine’s argument ignores the standard of review

we are bound to apply.             This court does not “weigh the evidence

or review the credibility of the witnesses” on appeal.                                   United

States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997) Rather,

“[t]hose functions are reserved for the jury.”                         Id.     The jury in

this case chose which set of competing testimony to believe, and

we will not disturb that credibility determination on appeal.

See Murphy, 35 F.3d at 148 (“The jury, not the reviewing court,

weighs    the        credibility        of   the    evidence      and        resolves      any

conflicts in the evidence presented.”).



                                              4
              For   the    foregoing    reasons,   we    affirm   the   district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions   are   adequately    presented    in   the

materials     before      the   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         5